Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6189832 (Jackson).
Regarding claim 1-18, Jackson teaches a cowl system for a nacelle of an aircraft, comprising (Fig 1; nacelle 18 of an aircraft; Fig 5-8, col 4 l. 51-col 5 l. 8; cowl 22): a fixed structure (pylon 16); a cowl pivotally mounted to the fixed structure via a dual axis hinge (Fig 5-8; dual axis hinge including rod 42 securing cowl 22 to fixed structure/pylon 16; col 4 l. 51-col 5 l. 8; cowl 22 pivots relative to pylon 16 – see Fig 2), comprising: a link having a first end and a second end (link 42 with first end connected to the cowl and a second end connected to the pylon); a first pin configured to pivotally secure the first end of the link to the fixed structure (first pin 208) and a second pin configured to pivotally secure the second end of the link to the cowl (second pin 214 connects the second end to the cowl via linkages 75, 76); and a first hinge stop configured for connection to the cowl (first hinge stop 71) and a second hinge stop configured for connection to the link (second hinge stop 152; see col 5 l 33 – col 6 l. 27), wherein the first hinge stop is connected to a cowl flange (cowl flange is element 38 with walls 56, 58, 50; hinge stop 71 is connected to the walls 56, 58, 50; col 6 ll. 58-67), the cowl flange is attached to an inside surface of the cowl (col 6 ll. 27-30; housing 38 is mounted to latch rim/surface 204 within the cowling 22), the second hinge stop is connected to the second end of the link (Fig 5; second stop 152 connected to second end of the link), the first hinge stop includes a first face and the second hinge stop includes a second face configured to abut the first face when the cowl is rotated toward a closed position (Fig 5 is closed position of the cowl; first face of 71 is the upper face; second face of 152 is the lower surface; first face and second face abut in closed position; col 6 ll. 48-67), wherein the first face and the second face are configured to separate when the cowl is rotated toward an open position (see Fig 6), wherein the fixed structure is a pylon (col 4 ll. 51-61). wherein the first pin is connected to a pylon flange connected to and extending from the pylon (first pin 208 is connected to pylon flange 202 – see col 6 ll. 28-47 and Fig 3-4), the first pin is configured for coaxial disposition with a hinge line of the cowl (see Fig 5-8; cowl rotates at least partially about the center axis of pin 208; thus, the hinge line of the cowl is also the axis of the first pin).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6189832 (Jackson) in view of US 5203525 (Remlaoui).
Regarding claim 19, Jackson fails to teach a second, third, and fourth hinge pivotally mounting the cowl to the fixed structure. However, Remlaoui teaches that a cowl may be mounted for rotation on a fixed structure by four hinges (col 3 ll. 10-31; Fig 1; four hinges 20, 22, 24, 26 mounting cowl 16 to pylon 12). It would have been obvious to one of ordinary skill in the art at the time of filing to add four hinges pivotally mounting the cowl to the fixed structure to the engine of Jackson in order to provide an improved hinge system and support, as taught by Remlaoui (col 1 l. 49-col 2 l. 40). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a second, third, and fourth hinge yields predictable results.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6189832 (Jackson) in view of US 5203525 (Remlaoui) as applied to claim 19 above, and further in view of US 5864922 (Kraft).
Regarding claim 20, Jackson in view of Remlaoui as discussed thus far fails to teach the second hinge including a clevis and a lug. However, Kraft teaches a rotatable cowl comprising a hinge including a clevis and a lug (Fig 5, 10, 11; col 5 l. 35-col 6 l. 9; hinge comprising clevis 120 and lug 134). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the second hinge with a clevis and a lug in order to ensure alignment during rotation, as taught by Kraft (col 6 ll. 20-35). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a hinge with a clevis and lug yields predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741